Title: Thomas Jefferson to Patrick Gibson, 9 June 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Poplar Forest June 9. 14.
          I have been here a fortnight, and am likely to continue a fortnight longer, and therefore not in a situation to hear any thing about the price or prospect for flour. but I see nothing which promises such a change for the better as makes it advisable to keep what we have on th hand, on the contrary a competition with the new crop will soon lessen our chance of selling the old. I would therefore wish you to sell the whole of mine in the course of this month, unless you should see strong reasons to the contrary; and the rather as I shall of necessity have to make draughts on that fund.
          Messrs Mitchells, of the Blackwater mills have presented me acc an account of 83.29  D for the transportation of 150. Bar flour paid by them, and of half a dollar a barrel extra, on 141. Bar. flour of the crop of 1812. and 126. Bar. of the crop of 1813. on
			 the presumption that all passed as Superfine. being uninformed myself what proportion of each of those crops passed as SF. I must ask your information, as the mill marks will have enabled you to
			 distinguish the Albemarle from the Bedford flour, a distinction which I must pray you always to note, as the conditions of sale render an after reckoning necessary for the SF.
			 be so good as to direct your answer to me at Monticello, after the reciept of which I shall draw on you in favor of the mr Mitchells for their balance whatever it may be. Yours with friendship & respect.
          Th:
            Jefferson
        